IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GINA DEBELLIS,                            : No. 321 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (DERMATOLOGY, LTD),                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.